UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6440


CHRISTOPHER JOSEPH FRANCIS, a/k/a Christopher J. Francis,

                Petitioner - Appellant,

          v.

SOUTH CAROLINA DPP,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Patrick Michael Duffy, Senior
District Judge. (4:12-cv-00318-PMD)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Joseph Francis, Appellant Pro Se.      Donald John
Zelenka, Senior Assistant Attorney General, Melody Jane Brown,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher         Joseph     Francis       seeks       to     appeal        the

district    court’s       orders    accepting      the   recommendation            of     the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2006)    petition,       and   denying    his    motion      for    reconsideration.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.               28      U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a    substantial      showing      of      the      denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,       537      U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Francis has not made the requisite showing.                           Accordingly,

we deny Francis’ motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                                We

                                           2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




                                      3